UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 17,2010 SMITHFIELD FOODS, INC. (Exact name of registrant as specified in its charter) Virginia 1-15321 52-0845861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Commerce Street Smithfield, Virginia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (757) 365-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On November 17, 2010, Smithfield Foods, Inc. (the “Company”) issued a press release announcing that (1)the Company has amended the terms of its offer to purchase for cash (the “Tender Offer”) up to an aggregate of $337.0million principal amount of its outstanding 7.00% senior unsecured notes due 2011 (the “2011 Notes”) as described in the press release, (2)as of the Early Tender Date (which was 5:00 p.m., New York City time, on November 16, 2010), approximately $310.8 million aggregate principal amount of the 2011 Notes were validly tendered in the Tender Offer and not validly withdrawn and (3) pursuant to the terms and conditions of the Tender Offer, the Company has accepted for purchase approximately $263.8 million aggregate principal amount of the 2011 Notes tendered at or prior to the Early Tender Date. The foregoing is qualified by reference to the press release that is attached as Exhibit 99.1 to this Current Report on Form 8-K, which is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press Release, dated November 17, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMITHFIELD FOODS, INC. Date: November 17, 2010 /s/ Michael H. Cole Michael H. Cole Vice President, Chief Legal Officer and Secretary 3 EXHIBIT INDEX Exhibit 99.1 Press Release, dated November 17, 2010. 4
